Case 1:19-cv-00187-RPK-ST Document 29 Filed 04/09/20 Page 1 of 2 PageID #: 104




                                                     April 9, 2020

Via ECF
The Honorable Steven Tiscione
United States Magistrate Judge for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Nolan v. City of New York et al., Case No. 19-cv-00187-RPK-ST

Dear Judge Tiscione:

        This office represents Plaintiff, William R. Nolan, in the above-referenced action brought
against Defendants, the City of New York and various individuals, for alleged violations of
Plaintiff’s First, Second, and Fourth Amendment rights under the Constitution of the United States,
via-a-vis the Fourteenth Amendment and 42 U.S.C. § 1983. Pursuant to the Court’s Minute Order
dated March 10, 2020, we write now - - with opposing counsel’s consent - - to update the Court
on the status of proceedings.

         Since the Parties’ last status report dated April 9, 2020 (ECF 28), Plaintiff’s criminal
prosecution stemming from his arrest on December 20, 2018 and the recent January 14, 2020
arrest, remains ongoing. The next appearance date in Plaintiff’s criminal matter is May 26, 2020.
See People v. Nolan, Ind. Nos. 00623/2018, 00225C/2020 (Crim. Ct., Richmond Cty).

        Additionally, as we explained in our last correspondence, Plaintiff recently attempted to
re-register his motor vehicle with custom plates that indicate his membership in the Fraternal Order
of Police Organization (“FOP”), but was informed by the New York State Department of Motor
Vehicles (“NYDMV”) Custom Plates Unit that the FOP notified it that Plaintiff no longer qualifies
as an eligible member. This action was taken without Plaintiff’s knowledge or a warning and
Plaintiff has not been able to obtain a substantive explanation for this action from either the FOP
or the NYDMV. Plaintiff reasonably believes, based upon his twenty years of experience in the
NYPD and IAB, that this is the latest in a series of retaliatory actions taken against him.
Case 1:19-cv-00187-RPK-ST Document 29 Filed 04/09/20 Page 2 of 2 PageID #: 105



        Plaintiff continues to oppose vehemently the stay and intends to renew his motion to lift
the stay after the May 26, 2020 appearance date in his criminal proceedings. Indeed, the stay is
grossly contrary to Federal Rule of Civil Procedure 1, which provides for the speedy administration
of every action. He also, at the appropriate time, intends to amend his Complaint to assert
additional constitutional claims flowing from his January 2020 arrest. For now and for the reasons
explained above, Plaintiff renews his request that the Court partially lift the stay again to allow
Plaintiff to serve a non-party subpoena on the FOP and the NYDMV to provide documentation
related to the decision to strip Plaintiff of his eligibility for FOP custom plates in an effort to
preserve evidence of possible additional retaliation taken against him.

        Defendant City of New York requests that the stay remain in effect pending resolution of
Plaintiff’s criminal prosecution. The Parties respectfully request that the next joint status report
be due by June 9, 2020.

       We thank the Court for its attention to this matter.

                                                     Respectfully submitted,



                                                     _____________
                                                     Caitlin Duffy, Esq.
                                                       For the Firm

To:    All counsel of record (via ECF)




                                                 2
